May 14, 2013 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington, D.C. 20549 Re: Manulife Financial Corporation Form 40-F for the Fiscal Year Ended December 31, 2012 Filed March 15, 2013 File No. 001-14942 Dear Mr. Rosenberg: We have received your letter dated May 8, 2013.As discussed by our U.S. counsel, Alan Paley of Debevoise & Plimpton LLP, with Vanessa Robertson this morning, we are reviewing the staff comments and intend to submit a response as soon as practical.We anticipate that additional time will be needed to finalize our responses as key executives, including out Controller, Chief Risk Officer and Chief Actuary, will have limited availability to review the responses over the next two weeks.We respectfully request that we be granted until May 31st to submit our responses, a 6 business day extension to the 10 business days already provided.I would appreciate it if you would confirm to me that this will be acceptable. Sincerely, /s/ Angela Shaffer Vice President & Corporate Secretary cc:Stephen Sigurdson Manulife Financial Corporation Alan Paley Debevoise & Plimpton LLP 200 Bloor Street East, NT 10,Toronto, ONM4W 1E5 Tel: (416) 852-3950Fax: (416) 926-3041 E-mail: angela_shaffer@manulife.com www.manulife.com Manulife Financial and the block design are registered service marks of The Manufacturers Life Insurance Company and are used by it and its affiliates including Manulife Financial Corporation.
